Citation Nr: 0328956	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  03-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent rating for post-traumatic stress disorder for 
purposes of accrued benefits.

2.  Entitlement to service connection for a heart disorder 
for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  He died in April 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

VA Form 8 reflects that the appellant is represented by a 
service organization (Disabled American Veterans).  However, 
a VA Form 21-22 is not on file.  This matter is referred to 
the RO for appropriate action.


REMAND

In October 2003, the appellant requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO in St. 
Petersburg, Florida.  Therefore, to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action:

The RO should schedule the appellant for a 
Travel Board Hearing in accordance with 
applicable procedures.  The appellant and her 
representative should be provided with notice 
as to the time and place to report for said 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




